UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period: December 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. Destra Global L-Series Fund Portfolio of Investments December 31, 2011 (unaudited) Number of Shares Description Fair Value Long-Term Investments – 98.2% Common Stocks - 94.1% Argentina - 0.5% Pampa Energia SA, ADR $ 4,343 YPF SA, ADR Austria - 1.2% EVN AG 27 Lenzing AG 19 Mayr-Melnhof Karton AG 65 Oesterreichische Post AG OMV AG Raiffeisen Bank International AG Voestalpine AG Belgium - 1.3% 2 Banque Nationale de Belgique Belgacom SA 98 Delhaize Group Dexia SA* Elia System Operator SA NV 51 Mobistar SA 22 Sofina SA Bermuda - 0.8% Arch Capital Group Ltd.* Brookfield Infrastructure Partners LP Catlin Group Ltd. Hiscox Ltd. Lancashire Holdings Ltd. 46 Signet Jewelers Ltd. 70 Validus Holdings Ltd. Brazil - 0.3% Brasil Telecom SA, ADR 37 Cia de Saneamento Basico do Estado de Sao Paulo, ADR* Canada - 6.2% 24 Agrium, Inc. BCE, Inc. Brookfield Asset Management, Inc. - Class A Canadian Imperial Bank of Commerce Canadian Pacific Railway Ltd. CGI Group, Inc. - Class A* 65 Gildan Activewear, Inc. Kinross Gold Corp. Magna International, Inc. Manulife Financial Corp. Rogers Communications, Inc. - Class B Shaw Communications, Inc. - Class B 94 Silver Standard Resources, Inc.* Sun Life Financial, Inc. TransCanada Corp. Finland - 0.7% 89 Fiskars Corp. Fortum OYJ France - 4.7% 76 Aeroports de Paris 22 Bollore Number of Shares Description Fair Value France - (continued) Christian Dior SA $ 17,363 55 CIC 41 Ciments Francais SA CNP Assurances 25 Colas SA 8 Dassault Aviation SA 72 Eiffage SA 19 Eramet 16 Esso Ste Anonyme Francaise 43 Euler Hermes SA Eutelsat Communications 8 Financiere de l'Odet 43 Iliad SA 70 Imerys SA JC Decaux SA * Metropole Television SA Natixis PagesJaunes Groupe 68 Plastic Omnium SA Rexel SA 43 SA des Ciments Vicat 41 Societe BIC SA Sodexo 8 Somfy SA 62 Wendel Gabon - 0.1% 5 Total Gabon Germany - 1.2% 70 Aurubis AG 87 Axel Springer AG Commerzbank AG * 70 Fraport AG 46 Generali Deutschland Holding AG 72 MVV Energie AG 8 Rational AG 35 SMA Solar Technology AG 87 Wuestenrot & Wuerttembergische AG Greece - 0.4% Hellenic Petroleum SA Motor Oil (Hellas) Corinth Refineries SA OPAP SA Public Power Corp. SA Guernsey - 0.2% Resolution Ltd. Ireland - 0.4% 83 Covidien PLC 78 DCC PLC 57 Ingersoll-Rand PLC 76 Ryanair Holdings PLC, ADR * Italy - 0.3% ACEA SpA Banca Popolare dell'Emilia Romagna Scrl Banca Popolare di Sondrio Scrl Societa Iniziative Autostradali e Servizi SpA Japan - 13.1% AEON Mall Co., Ltd. Destra Global L-Series Fund Portfolio of Investments, continued December 31, 2011 (unaudited) Number of Shares Description Fair Value Japan - (continued) Arnest One Corp. $ 2,054 2 Bic Camera, Inc. Brother Industries Ltd. 2 Central Japan Railway Co. Century Tokyo Leasing Corp. Chugai Pharmaceutical Co., Ltd. Cosmo Oil Co., Ltd. DENSO Corp. 2 eAccess Ltd. EDION Corp. Heiwa Corp. Honda Motor Co., Ltd. 87 Honda Motor Co., Ltd., ADR Hulic Co., Ltd. ITOCHU Corp. 8 Jupiter Telecommunications Co., Ltd. JX Holdings, Inc. The Kansai Electric Power Co., Inc. 2 KDDI Corp. Kewpie Corp. Mitsubishi Corp. Mitsubishi Tanabe Pharma Corp. 90 Mitsubishi UFJ Lease & Finance Co., Ltd. Mitsui & Co., Ltd. Nagase & Co., Ltd. The Nishi-Nippon City Bank Ltd. Nomura Research Institute Ltd. 11 NTT DOCOMO, Inc. 2 PGM Holdings K.K. Sapporo Hokuyo Holdings, Inc. Sony Financial Holdings, Inc. Sumitomo Corp. Sumitomo Mitsui Trust Holdings, Inc. Takeda Pharmaceutical Co., Ltd. Tokai Rubber Industries Ltd. Tokyu Corp. TonenGeneral Sekiyu K.K. Toyota Industries Corp. Toyota Tsusho Corp. 20 USS Co., Ltd. 51 Yahoo Japan Corp. Luxembourg - 0.6% RTL Group Mauritius - 0.1% Essar Energy PLC * Mexico - 0.3% Fresnillo PLC Telefonos de Mexico SAB de CV – Class L, ADR Netherlands - 1.7% CNH Global NV * 95 Delta Lloyd NV Heineken Holding NV 16 Hunter Douglas NV Royal Dutch Shell PLC, ADR Panama - 0.1% 41 Copa Holdings SA - Class A Peru - 0.0%† Hochschild Mining PLC Number of Shares Description Fair Value Philippines - 0.1% 43 Philippine Long Distance Telephone Co., ADR $ 2,478 Portugal - 1.6% Banco Espirito Santo SA Brisa Auto-Estradas de Portugal SA CIMPOR-Cimentos de Portugal, SGPS SA EDP-Energias de Portugal SA Portucel-Empresa Produtora de Pasta e Papel SA* Portugal Telecom, SGPS SA Singapore - 0.1% Flextronics International Ltd.* South Korea - 0.2% 62 POSCO, ADR Spain - 2.9% ACS Actividades de Construccion y Servicios SA Banco Espanol de Credito SA CaixaBank 2 Construcciones y Auxiliar de Ferrocarriles SA 92 Corporacion Financiera Alba SA Ferrovial SA Grupo Catalana Occidente SA Mapfre SA 51 Prosegur, Compania de Seguridad SA Zardoya Otis SA Switzerland - 2.0% ACE Ltd. 72 Allied World Assurance Co. Holdings Ltd. Ferrexpo PLC Garmin Ltd. 48 Novartis AG, ADR TE Connectivity Ltd. 78 Tyco International Ltd. Taiwan - 0.1% Taiwan Semiconductor Manufacturing Co., Ltd., ADR United Arab Emirates - 0.2% Dragon Oil PLC United Kingdom - 5.2% Aberdeen Asset Management PLC African Barrick Gold Ltd. Amlin PLC Ashmore Group PLC Associated British Foods PLC Aviva PLC 24 British American Tobacco PLC, ADR British Sky Broadcasting Group PLC BT Group PLC Capital & Counties Properties PLC Carillion PLC Carphone Warehouse Group PLC Centrica PLC 78 Diageo PLC, ADR Eurasian Natural Resources Corp. PLC 65 GlaxoSmithKline PLC, ADR Hammerson PLC Hargreaves Lansdown PLC Homeserve PLC Destra Global L-Series Fund Portfolio of Investments, continued December 31, 2011 (unaudited) Number of Shares Description Fair Value United Kingdom - (continued) Imperial Tobacco Group PLC $ 6,622 J Sainsbury PLC Jardine Lloyd Thompson Group PLC Kazakhmys PLC Melrose PLC Millennium & Copthorne Hotels PLC Misys PLC * National Grid PLC 62 New World Resources PLC - Class A Pennon Group PLC Prudential PLC Scottish & Southern Energy PLC Shaftesbury PLC Songbird Estates PLC* 46 Spectris PLC Sports Direct International PLC* Stagecoach Group PLC Standard Life PLC Unilever PLC Vodafone Group PLC, ADR Willis Group Holdings PLC United States - 47.5% Activision Blizzard, Inc. 81 Aecom Technology Corp.* Aetna, Inc. Aflac, Inc. 59 Agilent Technologies, Inc.* 51 AGL Resources, Inc. Air Products & Chemicals, Inc. 41 Alaska Air Group, Inc.* 8 Alleghany Corp.* 48 Allergan, Inc. 46 Alliance Holdings GP LP 78 Alliant Energy Corp. 33 Alliant Techsystems, Inc. 76 The Allstate Corp. Ameren Corp. American Capital Ltd.* American Electric Power Co., Inc. American Financial Group, Inc. 24 American National Insurance Co. Ameriprise Financial, Inc. 70 AMETEK, Inc. Amkor Technology, Inc.* 48 Aon Corp. Applied Materials, Inc. 41 AptarGroup, Inc. Archer-Daniels-Midland Co. Ares Capital Corp. Arrow Electronics, Inc.* Assurant, Inc. 83 Automatic Data Processing, Inc. 5 AutoZone, Inc.* Avnet, Inc.* AVX Corp. Ball Corp. The Bank of New York Mellon Corp. BB&T Corp. Becton, Dickinson and Co. Number of Shares Description Fair Value United States - (continued) 41 Bed Bath & Beyond, Inc.* $ 2,377 65 Best Buy Co., Inc. 37 Biogen Idec, Inc.* 19 BlackRock, Inc. Boardwalk Pipeline Partners LP 57 BOK Financial Corp. Brookfield Office Properties, Inc. 48 Brown-Forman Corp. - Class B Bunge Ltd. 51 Cabot Corp. Capital One Financial Corp. 59 Cardinal Health, Inc. 51 Celgene Corp.* 98 CenturyLink, Inc. The Charles Schwab Corp. 98 The Chubb Corp. 83 CIGNA Corp. 94 Cincinnati Financial Corp. 11 CME Group, Inc. CNA Financial Corp. CNO Financial Group, Inc.* 53 Commerce Bancshares, Inc. Computer Sciences Corp. Consolidated Edison, Inc. Constellation Brands, Inc. - Class A* Corning, Inc. Coventry Health Care, Inc.* 22 Credit Acceptance Corp.* CSX Corp. Dell, Inc.* Discover Financial Services Dollar General Corp.* Dominion Resources, Inc. 35 Donaldson Co., Inc. 30 Dover Corp. 48 DST Systems, Inc. Duke Energy Corp. 57 Eaton Corp. 37 Ecolab, Inc. Edison International El Paso Pipeline Partners LP 43 Energen Corp. 76 Energy Transfer Equity LP Entergy Corp. 30 Erie Indemnity Co. - Class A Exelon Corp. Federal-Mogul Corp.* 51 FedEx Corp. Fidelity National Financial, Inc. - Class A FirstEnergy Corp. Forest Laboratories, Inc.* Franklin Resources, Inc. General Dynamics Corp. General Mills, Inc. 78 Genuine Parts Co. 51 H.J. Heinz Co. Harris Corp. The Hartford Financial Services Group, Inc. 94 HCC Insurance Holdings, Inc. HealthSouth Corp.* Destra Global L-Series Fund Portfolio of Investments, continued December 31, 2011 (unaudited) Number of Shares Description Fair Value United States - (continued) 41 Henry Schein, Inc.* $ 2,642 Hess Corp. Hormel Foods Corp. 35 Hubbell, Inc. - Class B Humana, Inc. Icahn Enterprises LP 83 Illinois Tool Works, Inc. 48 Ingram Micro, Inc. - Class A* 72 International Paper Co. 62 Jarden Corp. 98 Jefferies Group, Inc. 62 The JM Smucker Co. 37 John Wiley & Sons, Inc. - Class A Johnson Controls, Inc. 62 Kellogg Co. 70 Kemper Corp. Kimberly-Clark Corp. 37 Kinder Morgan Energy Partners LP KKR Financial Holdings LLC The Kroger Co. 87 L-3 Communications Holdings, Inc. 78 Lear Corp. Leucadia National Corp. Liberty Interactive Corp. - Class A* Liberty Media Corp. - Liberty Capital - Class A* Lockheed Martin Corp. Loews Corp. 62 Loral Space & Communications, Inc. * 24 Lorillard, Inc. Lowe's Cos., Inc. 68 Magellan Midstream Partners LP 8 Markel Corp.* Marsh & McLennan Cos., Inc. 62 McCormick & Co., Inc. The McGraw-Hill Cos., Inc. 41 McKesson Corp. MDU Resources Group, Inc. 33 Mead Johnson Nutrition Co. 68 Medco Health Solutions, Inc.* Molson Coors Brewing Co. - Class B 30 Murphy Oil Corp. 70 National Oilwell Varco, Inc. 68 Natural Resource Partners LP 81 Newmont Mining Corp. News Corp. - Class A NextEra Energy, Inc. 59 Norfolk Southern Corp. Northrop Grumman Corp. 35 NuStar Energy LP Och-Ziff Capital Management Group - Class A 57 OGE Energy Corp. 46 Omnicom Group, Inc. 76 ONEOK Partners LP Oshkosh Corp.* 27 Parker Hannifin Corp. 68 PG&E Corp. 72 Plains All American Pipeline LP PNC Financial Services Group, Inc. 24 PPG Industries, Inc. 94 PPL Corp. Number of Shares Description Fair Value United States - (continued) 22 Precision Castparts Corp. $ 3,625 33 ProAssurance Corp. The Progressive Corp. 81 Protective Life Corp. Prudential Financial, Inc. Public Service Enterprise Group, Inc. 76 Raymond James Financial, Inc. Raytheon Co. 92 Reinsurance Group of America, Inc. Reynolds American, Inc. 22 Rockwell Automation, Inc. SAIC, Inc.* 62 Sauer-Danfoss, Inc.* 83 SCANA Corp. 2 Seaboard Corp.* 22 SEACOR Holdings, Inc.* 87 SEI Investments Co. Sempra Energy 51 Sigma-Aldrich Corp. SLM Corp. Smithfield Foods, Inc.* 70 Sonoco Products Co. Spectra Energy Corp. 51 St. Jude Medical, Inc. 70 Starbucks Corp. State Street Corp. Stryker Corp. 72 Sunoco Logistics Partners LP Symetra Financial Corp. 98 Sysco Corp. 37 T. Rowe Price Group, Inc. 16 Terra Nitrogen Co., LP 65 Thermo Fisher Scientific, Inc.* Thomson Reuters Corp. 57 Time Warner Cable, Inc. 65 The TJX Cos., Inc. 81 Torchmark Corp. The Travelers Cos., Inc. TRW Automotive Holdings Corp.* Tyson Foods, Inc. - Class A 81 UGI Corp. Unum Group Viacom, Inc. - Class B W.R. Berkley Corp. 78 Waste Management, Inc. WellPoint, Inc. Western Union Co. 57 Westlake Chemical Corp. Williams Partners LP Wisconsin Energy Corp. Xcel Energy, Inc. Xerox Corp. 78 Yum! Brands, Inc. Total Common Stocks (Cost $2,430,331) $ 2,331,105 Destra Global L-Series Fund Portfolio of Investments, continued December 31, 2011 (unaudited) Number of Shares Description Fair Value Rights – 0.0%† United States 0.0%† 22 Icahn Enterprises LP (Cost $0) $ 0 Investment Companies - 4.1% United States - 4.1% iShares MSCI ACWI Index Fund (Cost $101,282) Total Long-Term Investments – 98.2% (Cost $2,531,613) Money Market Mutual Fund - 1.7% United States - 1.7% Fidelity Institutional Money Market Prime, 0.11% (a) (Cost $42,839) Total Investments - 99.9% (Cost $2,574,452) Other Assets in excess of Liabilities - 0.1% Net Assets - 100.0% $ 2,478,583 Summary by Industry Fair Value % of Net Assets Automobiles & Components $ % Banks Capital Goods Commercial & Professional Services Consumer Durables & Apparel Consumer Services Diversified Financials Energy Food & Staples Retailing Food Beverage & Tobacco Health Care Equipment & Services Household & Personal Products Insurance Materials Media Pharmaceuticals, Biotechnology & Life Sciences Real Estate Retailing Semiconductors & Semiconductor Equipment Software & Services Technology Hardware & Equipment Telecommunication Services Transportation Utilities Investment Companies Rights - - † Money Market Mutual Funds Total Investments Other Assets in excess of Liabilities Net Assets $ % ADR - American Depositary Receipt ACWI – All Country World Index AG - Stock Corporation GP - General Partnership LLC - Limited Liability Corporation LP - Limited Partnership NV - Publicly Traded Company OYJ - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAB de CV - Public Traded Company SpA - Limited Share Company * - Non-income producing security. † - Less than 0.05%. (a) - Interest rate shown reflects yields as of December 31, 2011. Destra International L-Series Fund Portfolio of Investments December 31, 2011 (unaudited) Number of Shares Description Fair Value Common Stocks - 97.2% Argentina - 0.6% Pampa Energia SA, ADR $ 5,515 YPF SA, ADR Austria - 3.0% EVN AG 65 Lenzing AG 44 Mayr-Melnhof Karton AG Oesterreichische Post AG OMV AG Raiffeisen Bank International AG Voestalpine AG Belgium - 3.1% 3 Banque Nationale de Belgique Belgacom SA Delhaize Group Dexia SA* Elia System Operator SA NV Mobistar SA 61 Sofina SA Bermuda - 1.6% Arch Capital Group Ltd.* Brookfield Infrastructure Partners LP Catlin Group Ltd. Hiscox Ltd. Lancashire Holdings Ltd. 56 Signet Jewelers Ltd. Validus Holdings Ltd. Brazil - 0.4% Brasil Telecom SA, ADR 46 Cia de Saneamento Basico do Estado de Sao Paulo, ADR* Canada - 8.1% 29 Agrium, Inc. BCE, Inc. Brookfield Asset Management, Inc. - Class A Canadian Imperial Bank of Commerce Canadian Pacific Railway Ltd. CGI Group, Inc. - Class A* 81 Gildan Activewear, Inc. Kinross Gold Corp. Magna International, Inc. Manulife Financial Corp. Rogers Communications, Inc. - Class B Shaw Communications, Inc. - Class B Silver Standard Resources, Inc.* Sun Life Financial, Inc. TransCanada Corp. Finland - 1.8% Fiskars Corp. Number of Shares Description Fair Value Finland - (continued) Fortum OYJ $ 40,394 France - 12.0% Aeroports de Paris 52 Bollore Christian Dior SA CIC Ciments Francais SA CNP Assurances 61 Colas SA 20 Dassault Aviation SA Eiffage SA 46 Eramet 41 Esso Ste Anonyme Francaise Euler Hermes SA Eutelsat Communications 17 Financiere de l'Odet Iliad SA Imerys SA JC Decaux SA * Metropole Television SA Natixis PagesJaunes Groupe Plastic Omnium SA Rexel SA SA des Ciments Vicat Societe BIC SA Sodexo 20 Somfy SA Wendel Gabon - 0.2% 11 Total Gabon Germany - 3.1% Aurubis AG Axel Springer AG Commerzbank AG * Fraport AG Generali Deutschland Holding AG MVV Energie AG 20 Rational AG 87 SMA Solar Technology AG Wuestenrot & Wuerttembergische AG Greece - 1.1% Hellenic Petroleum SA Motor Oil (Hellas) Corinth Refineries SA OPAP SA Public Power Corp. SA Guernsey - 0.6% Resolution Ltd. Ireland - 0.6% Covidien PLC DCC PLC 65 Ingersoll-Rand PLC Destra International L-Series Fund Portfolio of Investments, continued December 31, 2011 (unaudited) Number of Shares Description Fair Value Ireland - (continued) 92 Ryanair Holdings PLC, ADR * $ 13,800 Italy - 0.7% ACEA SpA Banca Popolare dell'Emilia Romagna Scrl Banca Popolare di Sondrio Scrl Societa Iniziative Autostradali e Servizi SpA Japan - 24.8% AEON Mall Co., Ltd. Arnest One Corp. Benesse Holdings, Inc. 3 Bic Camera, Inc. Brother Industries Ltd. 3 Central Japan Railway Co. Century Tokyo Leasing Corp. Chugai Pharmaceutical Co., Ltd. Cosmo Oil Co., Ltd. Daiichikosho Co., Ltd. DENSO Corp. 6 eAccess Ltd. EDION Corp. Fuji Machine Manufacturing Co., Ltd. Heiwa Corp. Hisamitsu Pharmaceutical Co., Inc. Honda Motor Co., Ltd., ADR Honda Motor Co. Hulic Co., Ltd. ITOCHU Corp. Izumi Co., Ltd. 15 Jupiter Telecommunications Co., Ltd. JX Holdings, Inc. The Kansai Electric Power Co., Inc. 3 KDDI Corp. Kewpie Corp. Maruichi Steel Tube Ltd. Megmilk Snow Brand Co., Ltd. Mitsubishi Corp. Mitsubishi Tanabe Pharma Corp. Mitsubishi UFJ Lease & Finance Co., Ltd. Mitsui & Co., Ltd. Nagase & Co., Ltd. The Nishi-Nippon City Bank Ltd. Nissin Foods Holdings Co., Ltd. Nomura Research Institute Ltd. 15 NTT DOCOMO, Inc. Ono Pharmaceutical Co., Ltd. Oracle Corp. Japan 6 PGM Holdings K.K. Sankyo Co., Ltd. Santen Pharmaceutical Co., Ltd. Sapporo Hokuyo Holdings, Inc. Seven Bank Ltd. Sony Financial Holdings, Inc. Sumitomo Corp. Sumitomo Mitsui Trust Holdings, Inc. Number of Shares Description Fair Value Japan - (continued) Takata Corp. $ 4,097 Takeda Pharmaceutical Co., Ltd. Tokai Rubber Industries Ltd. Tokyu Corp. TonenGeneral Sekiyu K.K. Toyota Industries Corp. 90 Toyota Motor Corp. Toyota Tsusho Corp. TS Tech Co., Ltd. 60 USS Co., Ltd. 84 Yahoo Japan Corp. Luxembourg - 1.4% RTL Group Mauritius - 0.2% Essar Energy PLC * Mexico - 0.9% Fresnillo PLC Telefonos de Mexico SAB de CV - Class L, ADR Netherlands - 2.5% CNH Global NV * Delta Lloyd NV Heineken Holding NV 37 Hunter Douglas NV Royal Dutch Shell PLC, ADR Panama - 0.1% 50 Copa Holdings SA - Class A Peru - 0.1% Hochschild Mining PLC Philippines - 0.1% 52 Philippine Long Distance Telephone Co., ADR Portugal - 3.9% Banco Espirito Santo SA Brisa Auto-Estradas de Portugal SA CIMPOR-Cimentos de Portugal, SGPS SA EDP-Energias de Portugal SA Portucel-Empresa Produtora de Pasta e Papel SA* Portugal Telecom, SGPS SA Singapore - 0.2% Flextronics International Ltd.* South Korea - 0.3% 79 POSCO, ADR Spain - 7.6% ACS, Actividades de Construccion y Servicios SA Banco Espanol de Credito SA CaixaBank 9 Construcciones y Auxiliar de Ferrocarriles SA Corporacion Financiera Alba SA Ferrovial SA Grupo Catalana Occidente SA Mapfre SA Prosegur Compania de Seguridad SA Destra International L-Series Fund Portfolio of Investments, continued December 31, 2011 (unaudited) Number of Shares Description Fair Value Spain - (continued) Zardoya Otis SA $ 10,472 Switzerland - 2.8% ACE Ltd. Allied World Assurance Co. Holdings Ltd. Ferrexpo PLC Garmin Ltd. 61 Novartis AG, ADR TE Connectivity Ltd. 97 Tyco International Ltd. Taiwan - 0.1% Taiwan Semiconductor Manufacturing Co., Ltd., ADR United Arab Emirates - 0.4% Dragon Oil PLC United Kingdom - 14.9% Aberdeen Asset Management PLC African Barrick Gold Ltd. Amlin PLC Ashmore Group PLC Associated British Foods PLC Aviva PLC 29 British American Tobacco PLC, ADR British Sky Broadcasting Group PLC BT Group PLC Capital & Counties Properties PLC Carillion PLC Carphone Warehouse Group PLC Centrica PLC 97 Diageo PLC, ADR Eurasian Natural Resources Corp. PLC 81 GlaxoSmithKline PLC, ADR Hammerson PLC Hargreaves Lansdown PLC Homeserve PLC Imperial Tobacco Group PLC J Sainsbury PLC Jardine Lloyd Thompson Group PLC Kazakhmys PLC Melrose PLC Millennium & Copthorne Hotels PLC Misys PLC * National Grid PLC New World Resources PLC - Class A Pennon Group PLC Prudential PLC Scottish & Southern Energy PLC Shaftesbury PLC Songbird Estates PLC* Spectris PLC Sports Direct International PLC* Stagecoach Group PLC Standard Life PLC Unilever PLC Number of Shares Description Fair Value United Kingdom - (continued) Vodafone Group PLC, ADR $ 21,499 Willis Group Holdings PLC Total Common Stocks (Cost $2,711,691) Money Market Mutual Funds - 2.0% United States - 2.0% Fidelity Institutional Money Market Prime, 0.11% (a) (Cost $50,344) Total Investments - 99.2% (Cost $2,762,035) Other Assets in excess of Liabilities - 0.8% Net Assets - 100.0% $ 2,484,319 Summary by Industry Fair Value % of Net Assets Automobiles & Components $ 3.2 % Destra International L-Series Fund Portfolio of Investments, continued December 31, 2011 (unaudited) Banks Capital Goods Commercial & ProfessionalServices Consumer Durables & Apparel Consumer Services Diversified Financials Energy Food & Staples Retailing Food Beverage & Tobacco Health Care Equipment & Services Insurance Materials Media Pharmaceuticals, Biotechnology &Life Sciences Real Estate Retailing Semiconductors & SemiconductorEquipment Software & Services Technology Hardware &Equipment Telecommunication Services Transportation Utilities Money Market Mutual Funds Total Investments Other Assets in excess ofLiabilities Net Assets $ 100.0 % ADR - American Depositary Receipt AG - Stock Corporation LP - Limited Partnership NV - Publicly Traded Company OYJ - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAB de CV - Public Traded Company SGPS – Holding Enterprise SpA - Limited Share Company * - Non-income producing security. (a) - Interest rate shown reflects yield as of December 31, 2011. Destra US All Cap L-Series Fund Portfolio of Investments December 31, 2011 (unaudited) Number of Shares Description Fair Value Common Stocks - 97.6% Automobiles & Components - 1.7% 94 Federal-Mogul Corp. * $ 1,387 62 Honda Motor Co., Ltd., ADR (Japan) Icahn Enterprises LP Johnson Controls, Inc. 72 Lear Corp. Magna International, Inc. (Canada) TRW Automotive Holdings Corp. * Banks - 3.2% 85 BB&T Corp. 45 BOK Financial Corp. Canadian Imperial Bank of Commerce (Canada) 44 Commerce Bancshares, Inc. PNC Financial Services Group, Inc. Capital Goods - 8.7% 74 Aecom Technology Corp. * 30 Alliant Techsystems, Inc. 63 AMETEK, Inc. CNH Global NV* (Netherlands) 34 Donaldson Co., Inc. 29 Dover Corp. 53 Eaton Corp. General Dynamics Corp. 33 Hubbell, Inc. - Class B 78 Illinois Tool Works, Inc. 40 Ingersoll-Rand PLC (Ireland) 80 L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Oshkosh Corp. * 24 Parker Hannifin Corp. 22 Precision Castparts Corp. Raytheon Co. 22 Rockwell Automation, Inc. 58 Sauer-Danfoss, Inc. * 1 Seaboard Corp.* 57 Tyco International Ltd. (Switzerland) Commercial & Professional Services - 0.2% 74 Waste Management, Inc. Consumer Durables & Apparel - 0.5% 93 Garmin Ltd. (Switzerland) 47 Gildan Activewear, Inc. - Class A (Canada) 57 Jarden Corp. Consumer Services - 0.5% 64 Starbucks Corp. 72 Yum! Brands, Inc. Diversified Financials - 7.8% American Capital Ltd. * Ameriprise Financial, Inc. Ares Capital Corp. Number of Shares Description Fair Value Diversified Financials (continued) The Bank of New York Mellon Corp. $ 13,559 18 BlackRock, Inc. Capital One Financial Corp. 94 The Charles Schwab Corp. 8 CME Group, Inc. 19 Credit Acceptance Corp. * Discover Financial Services 96 Franklin Resources, Inc. 80 Jefferies Group, Inc. KKR Financial Holdings LLC Leucadia National Corp. Och-Ziff Capital Management Group - Class A 63 Raymond James Financial, Inc. 71 SEI Investments Co. SLM Corp. State Street Corp. 32 T. Rowe Price Group, Inc. Energy – 9.1% 44 Alliance Holdings GP LP Boardwalk Pipeline Partners LP 99 El Paso Pipeline Partners LP 40 Energen Corp. 69 Energy Transfer Equity LP Hess Corp. 34 Kinder Morgan Energy Partners LP 61 Magellan Midstream Partners LP 29 Murphy Oil Corp. 64 National Oilwell Varco, Inc. 62 Natural Resource Partners LP 34 NuStar Energy LP 74 ONEOK Partners LP 65 Plains All American Pipeline LP Royal Dutch Shell PLC, ADR (Netherlands) 22 SEACOR Holdings, Inc. Spectra Energy Corp. 69 Sunoco Logistics Partners LP TransCanada Corp. (Canada) Williams Partners LP YPF SA., ADR (Argentina) Food & Staples Retailing - 0.4% 92 The Kroger Co. 89 Sysco Corp. Food Beverage & Tobacco - 5.9% 97 Archer-Daniels-Midland Co. 19 British American Tobacco PLC, ADR (United Kingdom) 45 Brown-Forman Corp. - Class B 97 Bunge Ltd. Constellation Brands, Inc. - Class A * 57 Diageo PLC, ADR (United Kingdom) 99 General Mills, Inc. 50 H.J. Heinz Co. Hormel Foods Corp. Destra US All Cap L-Series Fund Portfolio of Investments, continued December 31, 2011 (unaudited) Number of Shares Description Fair Value Food Beverage & Tobacco (continued) 58 The JM Smucker Co. $ 4,534 57 Kellogg Co. 22 Lorillard, Inc. 57 McCormick & Co., Inc. 32 Mead Johnson Nutrition Co. Molson Coors Brewing Co. - Class B Reynolds American, Inc. Smithfield Foods, Inc. * Tyson Foods, Inc. - Class A Health Care Equipment & Services - 6.6% Aetna, Inc. Becton, Dickinson and Co. 54 Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc. * 61 Covidien PLC (Ireland) HealthSouth Corp. * 39 Henry Schein, Inc. * Humana, Inc. 39 McKesson Corp. 61 Medco Health Solutions, Inc. * 50 St. Jude Medical, Inc. Stryker Corp. WellPoint, Inc. Household & Personal Products - 1.1% Kimberly-Clark Corp. Insurance - 12.7% ACE Ltd. (Switzerland) Aflac, Inc. 4 Alleghany Corp. * 47 Allied World Assurance Co. Holdings Ltd. (Switzerland) 64 The Allstate Corp. American Financial Group, Inc. 20 American National Insurance Co. 41 Aon Corp. 96 Arch Capital Group Ltd.* (Bermuda) 82 Assurant, Inc. The Chubb Corp. 76 Cincinnati Financial Corp. CNA Financial Corp. CNO Financial Group, Inc. * 24 Erie Indemnity Co. - Class A Fidelity National Financial, Inc. - Class A The Hartford Financial Services Group, Inc. 75 HCC Insurance Holdings, Inc. 60 Kemper Corp. Loews Corp. 90 Manulife Financial Corp. (Canada) 4 Markel Corp. * Marsh & McLennan Cos., Inc. 28 ProAssurance Corp. The Progressive Corp. 65 Protective Life Corp. Prudential Financial, Inc. Number of Shares Description Fair Value Insurance (continued) 73 Reinsurance Group of America, Inc. $ 3,814 Sun Life Financial, Inc. (Canada) Symetra Financial Corp. 64 Torchmark Corp. The Travelers Cos., Inc. Unum Group 45 Validus Holdings Ltd. (Bermuda) 95 W.R. Berkley Corp. 66 Willis Group Holdings PLC (United Kingdom) Materials - 3.1% 19 Agrium, Inc. (Canada) 94 Air Products & Chemicals, Inc. 39 AptarGroup, Inc. Ball Corp. 48 Cabot Corp. 35 Ecolab, Inc. 66 International Paper Co. Kinross Gold Corp. (Canada) 75 Newmont Mining Corp. 44 POSCO, ADR (South Korea) 24 PPG Industries, Inc. 48 Sigma-Aldrich Corp. 69 Silver Standard Resources, Inc.* (Canada) 63 Sonoco Products Co. 14 Terra Nitrogen Co., LP 51 Westlake Chemical Corp. Media - 4.4% 37 John Wiley & Sons, Inc. - Class A Liberty Media Corp. - Liberty Capital - Class A * The McGraw-Hill Cos., Inc. News Corp. - Class A 43 Omnicom Group, Inc. Shaw Communications, Inc. - Class B (Canada) Thomson Reuters Corp. 53 Time Warner Cable, Inc. Viacom, Inc. - Class B Pharmaceuticals, Biotechnology & Life Sciences - 2.0% 54 Agilent Technologies, Inc. * 47 Allergan, Inc. 37 Biogen Idec, Inc. * 48 Celgene Corp. * Forest Laboratories, Inc. * 45 GlaxoSmithKline PLC, ADR (United Kingdom) 37 Novartis AG, ADR (Switzerland) 60 Thermo Fisher Scientific, Inc. * Real Estate - 1.4% Brookfield Asset Management, Inc. - Class A (Canada) Brookfield Office Properties, Inc. Retailing - 2.4% 7 AutoZone, Inc. * Destra US All Cap L-Series Fund Portfolio of Investments, continued December 31, 2011 (unaudited) Number of Shares Description Fair Value Retailing (continued) 39 Bed Bath & Beyond, Inc. * $ 2,261 61 Best Buy Co., Inc. Dollar General Corp. * 74 Genuine Parts Co. Liberty Interactive Corp. - Class A * Lowe's Cos., Inc. 33 Signet Jewelers Ltd. (Bermuda) 60 The TJX Cos., Inc. Semiconductors & Semiconductor Equipment - 0.4% Amkor Technology, Inc. * Applied Materials, Inc. Taiwan Semiconductor Manufacturing Co., Ltd., ADR (Taiwan) Software & Services - 1.4% Activision Blizzard, Inc. 76 Automatic Data Processing, Inc. CGI Group, Inc. - Class A* (Canada) Computer Sciences Corp. 47 DST Systems, Inc. SAIC, Inc. * 97 Western Union Co. Technology Hardware & Equipment - 4.0% Arrow Electronics, Inc. * Avnet, Inc. * AVX Corp. Corning, Inc. Dell, Inc. * Flextronics International Ltd.* (Singapore) Harris Corp. 98 Ingram Micro, Inc. - Class A * 55 Loral Space & Communications, Inc. * TE Connectivity Ltd. (Switzerland) Xerox Corp. Telecommunication Services - 4.3% BCE, Inc. (Canada) Brasil Telecom SA, ADR (Brazil) 90 CenturyLink, Inc. 32 Philippine Long Distance Telephone Co., ADR (Philippines) Rogers Communications, Inc. - Class B (Canada) Telefonos de Mexico SAB de CV – Class L, ADR (Mexico) Vodafone Group PLC, ADR (United Kingdom) Transportation - 1.7% 37 Alaska Air Group, Inc.* 74 Canadian Pacific Railway Ltd. (Canada) 30 Copa Holdings SA - Class A (Panama) CSX Corp. 48 FedEx Corp. 54 Norfolk Southern Corp. Number of Shares Description Fair Value Transportation (continued) 54 Ryanair Holdings PLC, ADR* (Ireland) $ 1,504 Utilities - 14.1% 50 AGL Resources, Inc. 72 Alliant Energy Corp. Ameren Corp. American Electric Power Co., Inc. 75 Brookfield Infrastructure Partners LP (Bermuda) 28 Cia de Saneamento Basico do Estado de Sao Paulo, ADR* (Brazil) Consolidated Edison, Inc. Dominion Resources, Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. MDU Resources Group, Inc. NextEra Energy, Inc. 53 OGE Energy Corp. Pampa Energia SA, ADR (Argentina) 61 PG&E Corp. 88 PPL Corp. Public Service Enterprise Group, Inc. 79 SCANA Corp. Sempra Energy 75 UGI Corp. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks (Cost $1,334,162) Rights – 0.0% † Automobiles & Components – 0.0% † 20 Icahn Enterprises LP 0 (Cost $0) Money Market Mutual Fund - 3.1% Fidelity Institutional Money Market Prime, 0.11% (a) (Cost $42,286) Total Investments - 100.7% (Cost $1,376,448) Liabilities in excess of other Assets - (0.7%) Net Assets - 100.0% $ 1,345,502 Summary by Country Fair Value % of Net Assets Argentina $ % Bermuda Destra US All Cap L-Series Fund Portfolio of Investments, continued December 31, 2011 (unaudited) Brazil Canada Ireland Japan Mexico Netherlands Panama Philippines Singapore South Korea Switzerland Taiwan United Kingdom United States Money Market Mutual Funds Rights - - † Total Investments Liabilities in excess of other Assets ) ) Net Assets $ 100.0 % ADR – American Depositary Receipt AG – Stock Corporation GP – General Partnership LLC – Limited Liability Company LP – Limited Partnership NV – Publicly Traded Company PLC – Public Limited Company SA – Corporation SAB de CV – Variable Capital Company * - Non-income producing security. † - Less than 0.05%. (a) - Interest rate shown reflects yield as of December 31, 2011. Destra High Dividend Strategy Fund Portfolio of Investments December 31, 2011 (unaudited) Number of Shares Description Fair Value Common Stocks - 91.3% Banks - 2.2% Bank of Montreal (Canada) $ 33,379 Valley National Bancorp Capital Goods - 2.1% General Electric Co. Commercial & Professional Services - 1.3% R.R. Donnelley & Sons Co. Energy - 30.1% Energy Transfer Partners LP Enerplus Corp. (Canada) Enterprise Products Partners LP Kinder Morgan Energy Partners LP NuStar Energy LP ONEOK Partners LP Plains All American Pipeline LP Seadrill Ltd. (Bermuda) Spectra Energy Corp. Statoil ASA, ADR (Norway) The Williams Cos., Inc. YPF SA, ADR (Argentina) Food Beverage & Tobacco - 1.8% H.J. Heinz Co. Insurance - 1.6% Cincinnati Financial Corp. Materials - 3.6% International Paper Co. MeadWestvaco Corp. Media - 0.9% Cinemark Holdings, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 15.6% Abbott Laboratories Eli Lilly & Co. GlaxoSmithKline PLC, ADR (United Kingdom) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Real Estate - 4.5% Digital Realty Trust, Inc. HCP, Inc. Retailing - 0.8% Limited Brands, Inc. Semiconductors & Semiconductor Equipment - 6.4% Intel Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Number of Shares Description Fair Value Telecommunication Services - 8.5% AT&T, Inc. $ 76,840 BCE, Inc. (Canada) Telefonica SA, ADR (Spain) Vodafone Group PLC, ADR (United Kingdom) Windstream Corp. Utilities - 11.9% American Water Works Co., Inc. National Grid PLC, ADR (United Kingdom) NiSource, Inc. Northeast Utilities Total Common Stocks (Cost $2,757,282) Money Market Mutual Funds - 9.2% Fidelity Institutional Money Market Prime, 0.11% (a) (Cost $295,871) Total Investments - 100.5% (Cost $3,053,153) Liabilities in excess of other Assets - (0.5%) (15,286 ) Net Assets - 100.0% $ 3,233,617 % of Net Summary by Country Fair Value Assets Argentina $ 0.9 % Bermuda Canada Norway Spain United Kingdom United States Money Market Mutual Funds Total Investments 100.5 % Liabilities in excess of other Assets ) ) Net Assets $ 100.0 % ADR – American Depositary Receipt ASA – Stock Company LP – Limited Partnership PLC – Public Limited Company SA - Corporation (a) - Interest rate shown reflects yield as of December 31, 2011. FEDERAL INCOME TAX MATTERS For the period ended December 31, 2011, the cost of investments on a tax basis including any adjustment for financial reporting purposes, were as follows*: Fund Cost of Investments Gross Unrealized Appreciation GrossUnrealized Depreciation Net Unrealized Appreciation (Depreciation) Destra Global L-Series Fund Destra International L-Series Fund Destra US All Cap L-Series Fund Destra High Dividend Strategy Fund *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Funds’ previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual report. FAIR VALUE MEASUREMENT In accordance with Financial Accounting Standards Board’s Accounting Standards Codification, Section 820-10, Fair Value Measurements and Disclosures (“ASC 820-10”), fair value is defined as the price that each Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. ASC 820-10 establishes three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Funds have adopted the Accounting Standard Update 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) for Level 2 or Level 3 positions, the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements for Level 3 positions must be shown on a gross basis in the Level 3 roll forward rather than as one net number. The Funds value Level 1 securities using readily available market quotations in active markets. The Funds value Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Funds value Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management. For Level 3 securities, the Funds estimate fair value based upon a variety of observable and non-observable inputs using procedures established in good faith by management. The Funds procedures are approved by the Board of Trustees. The following tables represent the Funds’ investments carried on the Statement of Assets and Liabilities by caption and by Level within the fair value hierarchy as of December 31, 2011: Destra Global L-Series Fund Level 1 Level 2 Level 3 Total Common Stocks* $ $
